—Order, Supreme Court, New York County (George Daniels, J.), entered February 18, 1999, which denied petitioner’s application to annul respondents’ determination denying petitioner an accident disability retirement pension, or, in the alternative, to compel respondents to return her to full duty, unanimously affirmed, without costs.
Respondents’ determination that petitioner suffers from a disabling seizure disorder is supported by some credible evidence (see, Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 761), namely, the report of the Medical Board’s neurologist that petitioner continues to be susceptible to a significant risk of seizures (see, id., at 761, citing Matter of Tobin v Steisel, 64 NY2d 254, 258-259). With respect to petitioner’s claim for an accident disability pension, the IAS Court correctly held that respondents could rationally reject petitioner’s claim that she sustained a head injury in the line of duty, or, assuming she did, could rationally conclude that she failed to sustain her burden of establishing a causal relationship between such injury and her seizure disorder (see, Matter of Duggan v Ward, 160 AD2d 532; Matter of Bevers v New York City Employees’ Retirement Sys., 179 AD2d 489, lv denied 79 NY2d 758). Concur — Rosenberger, J. P., Tom, Wallach, Rubin and Saxe, JJ.